DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on August 09, 2022.
Claims 1-30 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

        
Claim elements in this application that use the word “means for selecting”  “means for attempting” “means for adjusting”  and “means for transmitting”  (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word  “means for selecting”  “means for attempting” “means for adjusting” and “means for transmitting”  (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Xiong et al. (USP: 2019/0306923), in view of  OH et al.  (USP: 2021/0168849). 


As per Claim 1 Xiong teaches a method of wireless communication performed by a user equipment (UE), comprising:
 selecting, within a resource selection window (Paragraph 0058  0191, 0271 FIG. 33 illustrates sidelink sensing and resource selection windows for NR-V2X communications, in accordance with some aspects, when the RAR is not received or detected within a preconfigured or predefined time window ), a set of resources in which to transmit over an unlicensed sidelink channel (Paragraph 0540 – 0542, 0578 a UE may determine a rule of resource allocation for physical uplink control channels (PUCCHs) in time and frequency domain. Frequency domain resource allocation for PUCCH over NR-unlicensed spectrum. NR-PUCCH resource allocation to cope with LBT in unlicensed spectrum.); 
attempting a listen before talk (LBT) procedure to initiate a channel occupancy time (COT) in which to transmit over the unlicensed sidelink channel (Paragraph 0541 with LBT in unlicensed spectrum, include time/frequency domain PUCCH resource allocation scheme for reliability enhancement to cope with LBT in NR-unlicensed (NR-U) and details of signaling aspect related to PUCCH resource allocation for NR-U.);
 adjusting, within at least a portion of the resource selection window (Paragraph 0058, 0191, 0388  FIG. 33 illustrates sidelink sensing and resource selection windows for NR-V2X communications.), the set of resources in which to transmit over the unlicensed sidelink channel to be contiguous in at least a time domain based at least in part on the LBT procedure succeeding (Paragraph 0094, 0444, 0510, 0557 Time Domain Resource Allocation for PUCCH Over NR-Unlicensed Spectrum. Once CCA is successful on one or more sub-channels, the UE may select one or more sub-channels for transmission.  a grant-free transmission can be included as an enhancement of NR when operating on unlicensed spectrum. The duration of the resource grid in the time domain may correspond to one slot in a radio frame);  and
  transmitting, over the unlicensed sidelink channel, using the set of resources that are adjusted to be contiguous in at least the time domain (Paragraph 0541, 0578, 0582 time/frequency domain PUCCH resource allocation scheme for reliability enhancement to cope with LBT in NR-unlicensed (NR-U) and details of signaling aspect related to PUCCH resource allocation for NR-U).
However Xiong does not explicitly disclose a channel occupancy time (COT) 
OH discloses a channel occupancy time (COT) (Paragraph 0165, 0186, 0215 may change or adjust a pre-configured scheduling time resource domain according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing. Resource allocation to a specific terminal when compared to slot format indicator information equally transmitted to a plurality of terminals. Also, because a pre-configured scheduling time resource domain may be changed or adjusted according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include a channel occupancy time (COT)  as taught by Fan for reliability, to ensure that  a pre-configured scheduling time resource domain may be changed or adjusted according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing.. (See OH Paragraph 0203 ).

As per Claim 2 Xiong -OH teaches the method of claim 1, further comprising: adjusting, within the portion of the resource selection window, the set of resources in which to transmit over the unlicensed sidelink channel to occupy a minimum number of subchannels that are contiguous in a frequency domain(Paragraph 0013, 0250, 0424, 0438,0444  a physical uplink control channel in NR-unlicensed systems. NR V2X can be configured to support shorter minimum transmission durations than 1 ms LTE V2X in order to facilitate lower latency communications. Once CCA is successful on one or more sub-channels, the UE may select one or more sub-channels for transmission. This option may not be friendly to FDM of multiple sub-channels when the channel access granularity is smaller than one OFDM symbols that may lead to inter-carrier and inter-symbol interference, channel access procedure are based on frequency selective listen before talk procedure for sidelink channel access (i.e. LBT is applied to multiple sub-channels—sidelink reference resources)..).

As per Claim 3 Xiong -OH teaches the method of claim 1, wherein one or more resources that are later in the time domain are adjusted to be contiguous in one or more of the time domain or a frequency domain with an earliest resource within the portion of the resource selection window (Paragraph 0033 0094 FIG. 8 illustrates a comparison between orthogonal frequency division multiplexing (OFDM) and single carrier with frequency domain equalizer (SC-FDM) transmission schemes, in accordance with some aspects. Each resource block may comprise a collection of resource elements; in the frequency domain, this may, in some aspects, represent the smallest quantity of resources that currently can be allocated. There may be several different physical downlink channels that are conveyed using such resource blocks.. ).

As per Claim 4 Xiong -OH teaches the method of claim 1, wherein the set of resources that are adjusted within the portion of the resource selection window are preselected for one or more initial transport block transmissions (Paragraph 0171, 0406 The MAC layer 402 may in some aspects perform mapping between logical channels and transport channels, multiplexing of MAC service data units (SDUs) from one or more logical channels onto transport blocks (TB) to be delivered to PHY via transport channels, de-multiplexing MAC SDUs to one or more logical channels from transport blocks (TB) delivered from the PHY via transport channels, multiplexing MAC SDUs onto TBs, scheduling information reporting, error correction through hybrid automatic repeat request (HARQ), and logical channel prioritization ).

As per Claim 5 Xiong -OH teaches the method of claim 1, wherein the set of resources are adjusted at a medium access control layer based at least in part on a trigger at a physical layer indicating that the LBT procedure succeeded (Paragraph 0458,  0503, 0538 Within the scope of this SI, one of the primary objectives is to identify additional functionalities that are needed for a physical (PHY) layer design of NR to operate in unlicensed spectrum. Physical channels inheriting the choices of duplex mode, waveform, carrier bandwidth, subcarrier spacing, frame structure, and physical layer design made as part of the NR study and avoiding unnecessary divergence with decisions made in the NR WI ).

As per Claim 6 Xiong -OH teaches the method of claim 5, wherein adjusting the set of resources includes: determining a duration between the trigger indicating that the LBT procedure succeeded and an earliest resource in the portion of the resource selection window (Paragraph 0568, 0569, 0587a UE may choose a delayed starting symbol based on the LBT outcome, but keeps the ending symbol unchanged (i.e., the same ending symbol corresponding to an earlier starting symbol where the LBT failed) and apply puncturing of UCI to fit the PUCCH transmission within the PUCCH duration decided by the finally chosen starting and ending symbols. Furthermore, the number of PRBs for the UCI on PUCCH can be determined in accordance with the selected duration for PUCCH transmission. ); and moving the earliest resource in the portion of the resource selection window to an earlier symbol or slot based at least in part on the duration satisfying a threshold(Paragraph 0258, 0405, 0423 when single numerology is used but the transmission duration is less than 14 symbols. For instance, if a single transmission can occupy 2, 4, 7 symbols then every 2, 4 or 7 symbols there is an AGC symbol and AGC update rate is equal to every 2, 4, or 7 symbolsand priority level indication discovered from PSCCH/SCI reception; and A general rule to consider that particular sub-channel is clear is that measured energy metric during a given assessment time T is less than a given energy metric threshold).

As per Claim 7 Xiong -OH teaches the method of claim 1, further comprising: transmitting, over the unlicensed sidelink channel, sidelink control information (SCI) that indicates non-shareable resources within the COT that are reserved for one or more initial transport block transmissions (Paragraph 0044, 0171, 0452 FIG. 19 illustrates legacy sidelink control information (L-SCI) and SCI information not used for channel access procedure (X-SCI) encoded as part of the same total SCI, in accordance with some aspects. a UE can do both small and large scale reservation to periodically reserve multiple resources. transport channels, multiplexing of MAC service data units (SDUs) from one or more logical channels onto transport blocks (TB) to be delivered to PHY via transport channels, de-multiplexing MAC SDUs to one or more logical channels from transport blocks (TB) delivered from the PHY via transport channels, multiplexing MAC SDUs onto TBs, scheduling information reporting, error correction through hybrid automatic repeat request (HARQ), and logical channel prioritization.. ).
However Xiong does not explicitly disclose a channel occupancy time (COT) 
OH discloses a channel occupancy time (COT) (Paragraph 0165, 0186, 0215 may change or adjust a pre-configured scheduling time resource domain according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing. Resource allocation to a specific terminal when compared to slot format indicator information equally transmitted to a plurality of terminals. Also, because a pre-configured scheduling time resource domain may be changed or adjusted according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include a channel occupancy time (COT)  as taught by Fan for reliability, to ensure that  a pre-configured scheduling time resource domain may be changed or adjusted according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing.. (See OH Paragraph 0203 ).


As per Claim 8 Xiong -OH teaches the method of claim 7, wherein the SCI indicates the non-shareable resources based at least in part on a starting subchannel and an ending subchannel reserved for the one or more initial transport block transmissions (Paragraph 0289 0292,0293 the two parts of SCI, L-SCI, and X-SCI, as indicated above may be transmitted inside the same physical channel, for example, the physical sidelink control channel (PSCCH) and encoded together so that there is a single CRC, single scrambling, and single DFT pre-coder if applicable. In that case, all UEs may need to be able to decode the whole PSCCH in order to extract at least L-SCI part for channel access procedures.).

As per Claim 9 Xiong -OH teaches the method of claim 7, wherein the SCI further indicates a maximum set of occupied subchannels, interlaces, or resource block sets in the COT (Paragraph 0299, 0302 0451 Reserved resources, which may be indicated by SCI can be configured as follows. When reserving resources UE needs to consider processing delay, 0459physical structure unaware channel access procedures; and transmitting and receiving, by a UE, legacy sidelink control information (SCI) part and non-legacy SCI part. ).
However Xiong does not explicitly disclose a channel occupancy time (COT) 
OH discloses a channel occupancy time (COT) (Paragraph 0165, 0186, 0215 may change or adjust a pre-configured scheduling time resource domain according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing. Resource allocation to a specific terminal when compared to slot format indicator information equally transmitted to a plurality of terminals. Also, because a pre-configured scheduling time resource domain may be changed or adjusted according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include a channel occupancy time (COT)  as taught by Fan for reliability, to ensure that  a pre-configured scheduling time resource domain may be changed or adjusted according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing.. (See OH Paragraph 0203 ).


As per Claim 10 Xiong -OH teaches the method of claim 9, wherein shareable resources within the COT include all resources in the maximum set of occupied subchannels, interlaces, or resource block sets, excluding the non-shareable resources (Paragraph 0532, 0641, the UE selects a maximum of two non-overlapping PUCCH resources with higher priority, which include at least one with short PUCCH format. the granularity of the offset values can be, for example, 9 μs (slot time for Wi-Fi), or 5 or 10 μs or some other value(s). In some aspects, regardless of the numerology, a gap of maximum 16 μs needs to be left between the start of AUL transmission).
However Xiong does not explicitly disclose a channel occupancy time (COT) 
OH discloses a channel occupancy time (COT) (Paragraph 0165, 0186, 0215 may change or adjust a pre-configured scheduling time resource domain according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing. Resource allocation to a specific terminal when compared to slot format indicator information equally transmitted to a plurality of terminals. Also, because a pre-configured scheduling time resource domain may be changed or adjusted according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include a channel occupancy time (COT)  as taught by Fan for reliability, to ensure that  a pre-configured scheduling time resource domain may be changed or adjusted according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing.. (See OH Paragraph 0203 ).


As per Claim 11 Xiong -OH teaches the method of claim 7, further comprising: adjusting, within the portion of the resource selection window, the set of resources in which to transmit over the unlicensed sidelink channel to occupy different subchannels based at least in part on a frequency hopping pattern (Paragraph 0344, 0352 If frequency hopping is configured for the PUSCH, and if PUSCH transmission duration is 2 or 3 symbols As mentioned above, when UCI is multiplexed on PUSCH, UCI may not be mapped on the DM-RS symbol associated with PUSCH transmission. However, for 1-symbol PUSCH, 2/3-symbol PUSCH with frequency hopping, certain mechanisms may need to be defined to multiplex UCI on PUSCH).

As per Claim 12 Xiong -OH teaches the method of claim 11, wherein the frequency hopping pattern is based at least in part on one or more identifiers associated with the UE, and wherein the SCI includes the one or more identifiers associated with the UE to indicate the non-shareable resources that are reserved for the one or more initial transport block transmissions (Paragraph  0493 0498, 0506 different Radio Network Temporary Identifier (RNTI) can be used to differentiate whether this is NOMA based PUSCH transmission or normal PUSCH transmission. For instance, when cyclic redundancy check (CRC) is masked with RNTI-A, this indicates that this is NOMA based PUSCH transmission. In case when CRC is masked with RNTI-B, e.g., the C-RNTI, this indicates that this is normal PUSCH transmission. Note that RNTI-A and RNTI-B may be predefined in the specification or configured by higher layers via MSI, RMSI, OSI, or RRC signaling.).

As per Claim 13 Xiong teaches a user equipment (UE) for wireless communication, comprising: 
a memory (Paragraph 0143 for example, memory/storage, display, camera, sensor, and/or input/output (I/O) interface elements); and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: 
select, within a resource selection window (Paragraph 0058  0191, 0271 FIG. 33 illustrates sidelink sensing and resource selection windows for NR-V2X communications, in accordance with some aspects, when the RAR is not received or detected within a preconfigured or predefined time window ), a set of resources in which to transmit over an unlicensed sidelink channel (Paragraph 0540 – 0542, 0578 a UE may determine a rule of resource allocation for physical uplink control channels (PUCCHs) in time and frequency domain. Frequency domain resource allocation for PUCCH over NR-unlicensed spectrum. NR-PUCCH resource allocation to cope with LBT in unlicensed spectrum.);
 attempt a listen before talk (LBT) procedure to initiate a channel occupancy time (COT) in which to transmit over the unlicensed sidelink channel (Paragraph 0541 with LBT in unlicensed spectrum, include time/frequency domain PUCCH resource allocation scheme for reliability enhancement to cope with LBT in NR-unlicensed (NR-U) and details of signaling aspect related to PUCCH resource allocation for NR-U.);
adjust, within at least a portion of the resource selection window(Paragraph 0058, 0191, 0388  FIG. 33 illustrates sidelink sensing and resource selection windows for NR-V2X communications.),, the set of resources in which to transmit over the unlicensed sidelink channel to be contiguous in at least a time domain based at least in part on the LBT procedure succeeding  (Paragraph 0094, 0444, 0510, 0557 Time Domain Resource Allocation for PUCCH Over NR-Unlicensed Spectrum. Once CCA is successful on one or more sub-channels, the UE may select one or more sub-channels for transmission.  a grant-free transmission can be included as an enhancement of NR when operating on unlicensed spectrum. The duration of the resource grid in the time domain may correspond to one slot in a radio frame);  and
 transmit, over the unlicensed sidelink channel, using the set of resources that are adjusted to be contiguous in at least the time domain (Paragraph 0541, 0578, 0582 time/frequency domain PUCCH resource allocation scheme for reliability enhancement to cope with LBT in NR-unlicensed (NR-U) and details of signaling aspect related to PUCCH resource allocation for NR-U).
However Xiong does not explicitly disclose a channel occupancy time (COT) 
 OH discloses a channel occupancy time (COT) (Paragraph 0165, 0186, 0215 may change or adjust a pre-configured scheduling time resource domain according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing. Resource allocation to a specific terminal when compared to slot format indicator information equally transmitted to a plurality of terminals. Also, because a pre-configured scheduling time resource domain may be changed or adjusted according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include a channel occupancy time (COT)  as taught by Fan for reliability, to ensure that  a pre-configured scheduling time resource domain may be changed or adjusted according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing.. (See OH Paragraph 0203 ).


As per Claim 14 Xiong -OH teaches the UE of claim 13, wherein the one or more processors are further configured to: adjust, within the portion of the resource selection window, the set of resources in which to transmit over the unlicensed sidelink channel to occupy a minimum number of subchannels that are contiguous in a frequency domain (Paragraph 0250, 0424, 0438,0444 NR V2X can be configured to support shorter minimum transmission durations than 1 ms LTE V2X in order to facilitate lower latency communications. Once CCA is successful on one or more sub-channels, the UE may select one or more sub-channels for transmission. This option may not be friendly to FDM of multiple sub-channels when the channel access granularity is smaller than one OFDM symbols that may lead to inter-carrier and inter-symbol interference, channel access procedure are based on frequency selective listen before talk procedure for sidelink channel access (i.e. LBT is applied to multiple sub-channels—sidelink reference resources)..).

As per Claim 15 Xiong -OH teaches the UE of claim 13, wherein one or more resources that are later in the time domain are adjusted to be contiguous in one or more of the time domain or a frequency domain with an earliest resource within the portion of the resource selection window (Paragraph 0033 0094 FIG. 8 illustrates a comparison between orthogonal frequency division multiplexing (OFDM) and single carrier with frequency domain equalizer (SC-FDM) transmission schemes, in accordance with some aspects. Each resource block may comprise a collection of resource elements; in the frequency domain, this may, in some aspects, represent the smallest quantity of resources that currently can be allocated. There may be several different physical downlink channels that are conveyed using such resource blocks.. ).

As per Claim 16 Xiong -OH teaches the UE of claim 13, wherein the one or more processors, when adjusting the set of resources, are configured to: determine a duration between a trigger indicating that the LBT procedure succeeded and an earliest resource in the portion of the resource selection window(Paragraph 0568, 0569, 0587a UE may choose a delayed starting symbol based on the LBT outcome, but keeps the ending symbol unchanged (i.e., the same ending symbol corresponding to an earlier starting symbol where the LBT failed) and apply puncturing of UCI to fit the PUCCH transmission within the PUCCH duration decided by the finally chosen starting and ending symbols. Furthermore, the number of PRBs for the UCI on PUCCH can be determined in accordance with the selected duration for PUCCH transmission. ); and move the earliest resource in the portion of the resource selection window to an earlier symbol or slot based at least in part on the duration satisfying a threshold (Paragraph 0258, 0405, 0423 when single numerology is used but the transmission duration is less than 14 symbols. For instance, if a single transmission can occupy 2, 4, 7 symbols then every 2, 4 or 7 symbols there is an AGC symbol and AGC update rate is equal to every 2, 4, or 7 symbolsand priority level indication discovered from PSCCH/SCI reception; and A general rule to consider that particular sub-channel is clear is that measured energy metric during a given assessment time T is less than a given energy metric threshold).

As per Claim 17 Xiong -OH teaches the UE of claim 13, wherein the one or more processors are further configured to: transmit, over the unlicensed sidelink channel, sidelink control information (SCI) that indicates non-shareable resources within the COT that are reserved for one or more initial transport block transmissions (Paragraph 0044, 0171, 0452 FIG. 19 illustrates legacy sidelink control information (L-SCI) and SCI information not used for channel access procedure (X-SCI) encoded as part of the same total SCI, in accordance with some aspects. a UE can do both small and large scale reservation to periodically reserve multiple resources. transport channels, multiplexing of MAC service data units (SDUs) from one or more logical channels onto transport blocks (TB) to be delivered to PHY via transport channels, de-multiplexing MAC SDUs to one or more logical channels from transport blocks (TB) delivered from the PHY via transport channels, multiplexing MAC SDUs onto TBs, scheduling information reporting, error correction through hybrid automatic repeat request (HARQ), and logical channel prioritization.. ).
However Xiong does not explicitly disclose a channel occupancy time (COT) 
OH discloses a channel occupancy time (COT) (Paragraph 0165, 0186, 0215 may change or adjust a pre-configured scheduling time resource domain according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing. Resource allocation to a specific terminal when compared to slot format indicator information equally transmitted to a plurality of terminals. Also, because a pre-configured scheduling time resource domain may be changed or adjusted according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include a channel occupancy time (COT)  as taught by Fan for reliability, to ensure that  a pre-configured scheduling time resource domain may be changed or adjusted according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing.. (See OH Paragraph 0203 ).


As per Claim 18 Xiong -OH teaches the UE of claim 17, wherein the one or more processors are further configured to: adjust, within the portion of the resource selection window, the set of resources in which to transmit over the unlicensed sidelink channel to occupy different subchannels based at least in part on a frequency hopping pattern (Paragraph 0207, 0368 In some aspects, for 3 symbol PUSCH with frequency hopping, UCI is transmitted on the hop with 2-symbol duration. Further, UCI is mapped on the non-DM-RS symbol in the second hop. The mapping rule is the same as the UCI on PUSCH without frequency hopping.a base sequence hopping can be applied to randomize inter-cell interference. In particular, based sequence hopping can be initialized as a function of one or more of the following parameters: a slot index or an SC-FDE block index within one slot and/or a configurable ID.  ).

As per Claim 19 Xiong teaches a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: 
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to (Paragraph 0185 The processors 610 (e.g., a central processing unit (CPU)): 
select, within a resource selection window (Paragraph 0058  0191, 0271 FIG. 33 illustrates sidelink sensing and resource selection windows for NR-V2X communications, in accordance with some aspects, when the RAR is not received or detected within a preconfigured or predefined time window ), a set of resources in which to transmit over an unlicensed sidelink channel (Paragraph 0540 – 0542, 0578 a UE may determine a rule of resource allocation for physical uplink control channels (PUCCHs) in time and frequency domain. Frequency domain resource allocation for PUCCH over NR-unlicensed spectrum. NR-PUCCH resource allocation to cope with LBT in unlicensed spectrum.); 
attempt a listen before talk (LBT) procedure to initiate a channel occupancy time (COT) in which to transmit over the unlicensed sidelink channel(Paragraph 0541 with LBT in unlicensed spectrum, include time/frequency domain PUCCH resource allocation scheme for reliability enhancement to cope with LBT in NR-unlicensed (NR-U) and details of signaling aspect related to PUCCH resource allocation for NR-U.);
 adjust, within at least a portion of the resource selection window(Paragraph 0058, 0191, 0388  FIG. 33 illustrates sidelink sensing and resource selection windows for NR-V2X communications.), the set of resources in which to transmit over the unlicensed sidelink channel to be contiguous in at least a time domain based at least in part on the LBT procedure succeeding (Paragraph 0094, 0444, 0510, 0557 Time Domain Resource Allocation for PUCCH Over NR-Unlicensed Spectrum. Once CCA is successful on one or more sub-channels, the UE may select one or more sub-channels for transmission.  a grant-free transmission can be included as an enhancement of NR when operating on unlicensed spectrum. The duration of the resource grid in the time domain may correspond to one slot in a radio frame); and
 transmit, over the unlicensed sidelink channel, using the set of resources that are adjusted to be contiguous in at least the time domain (Paragraph 0541, 0578, 0582 time/frequency domain PUCCH resource allocation scheme for reliability enhancement to cope with LBT in NR-unlicensed (NR-U) and details of signaling aspect related to PUCCH resource allocation for NR-U).
However Xiong does not explicitly disclose a channel occupancy time (COT) 
OH discloses a channel occupancy time (COT) (Paragraph 0165, 0186, 0215 may change or adjust a pre-configured scheduling time resource domain according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing. Resource allocation to a specific terminal when compared to slot format indicator information equally transmitted to a plurality of terminals. Also, because a pre-configured scheduling time resource domain may be changed or adjusted according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include a channel occupancy time (COT)  as taught by Fan for reliability, to ensure that  a pre-configured scheduling time resource domain may be changed or adjusted according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing.. (See OH Paragraph 0203 ).


As per Claim 20 Xiong -OH teaches the non-transitory computer-readable medium of claim 19, wherein the one or more instructions further cause the UE to: adjust, within the portion of the resource selection window, the set of resources in which to transmit over the unlicensed sidelink channel to occupy a minimum number of subchannels that are contiguous in a frequency domain (Paragraph 0013, 0250, 0424, 0438,0444 a physical uplink control channel in NR-unlicensed systems. NR V2X can be configured to support shorter minimum transmission durations than 1 ms LTE V2X in order to facilitate lower latency communications. Once CCA is successful on one or more sub-channels, the UE may select one or more sub-channels for transmission. This option may not be friendly to FDM of multiple sub-channels when the channel access granularity is smaller than one OFDM symbols that may lead to inter-carrier and inter-symbol interference, channel access procedure are based on frequency selective listen before talk procedure for sidelink channel access (i.e. LBT is applied to multiple sub-channels—sidelink reference resources)..).

As per Claim 21 Xiong -OH teaches the non-transitory computer-readable medium of claim 19, wherein one or more resources that are later in the time domain are adjusted to be contiguous in one or more of the time domain or a frequency domain with an earliest resource within the portion of the resource selection window (Paragraph 0033 0094 FIG. 8 illustrates a comparison between orthogonal frequency division multiplexing (OFDM) and single carrier with frequency domain equalizer (SC-FDM) transmission schemes, in accordance with some aspects. Each resource block may comprise a collection of resource elements; in the frequency domain, this may, in some aspects, represent the smallest quantity of resources that currently can be allocated. There may be several different physical downlink channels that are conveyed using such resource blocks.. ).

As per Claim 22 Xiong -OH teaches the non-transitory computer-readable medium of claim 19, wherein the one or more instructions, that cause the UE to adjust the set of resources, cause the UE to: determine a duration between a trigger indicating that the LBT procedure succeeded and an earliest resource in the portion of the resource selection window (Paragraph 0568, 0569, 0587a UE may choose a delayed starting symbol based on the LBT outcome, but keeps the ending symbol unchanged (i.e., the same ending symbol corresponding to an earlier starting symbol where the LBT failed) and apply puncturing of UCI to fit the PUCCH transmission within the PUCCH duration decided by the finally chosen starting and ending symbols. Furthermore, the number of PRBs for the UCI on PUCCH can be determined in accordance with the selected duration for PUCCH transmission. ); and move the earliest resource in the portion of the resource selection window to an earlier symbol or slot based at least in part on the duration satisfying a threshold (Paragraph 0258, 0405, 0423 when single numerology is used but the transmission duration is less than 14 symbols. For instance, if a single transmission can occupy 2, 4, 7 symbols then every 2, 4 or 7 symbols there is an AGC symbol and AGC update rate is equal to every 2, 4, or 7 symbolsand priority level indication discovered from PSCCH/SCI reception; and A general rule to consider that particular sub-channel is clear is that measured energy metric during a given assessment time T is less than a given energy metric threshold).

As per Claim 23 Xiong -OH teaches the non-transitory computer-readable medium of claim 19, wherein the one or more instructions further cause the UE to: transmit, over the unlicensed sidelink channel, sidelink control information (SCI) that indicates non-shareable resources within the COT that are reserved for one or more initial transport block transmissions(Paragraph 0044, 0171, 0452 FIG. 19 illustrates legacy sidelink control information (L-SCI) and SCI information not used for channel access procedure (X-SCI) encoded as part of the same total SCI, in accordance with some aspects. a UE can do both small and large scale reservation to periodically reserve multiple resources. transport channels, multiplexing of MAC service data units (SDUs) from one or more logical channels onto transport blocks (TB) to be delivered to PHY via transport channels, de-multiplexing MAC SDUs to one or more logical channels from transport blocks (TB) delivered from the PHY via transport channels, multiplexing MAC SDUs onto TBs, scheduling information reporting, error correction through hybrid automatic repeat request (HARQ), and logical channel prioritization.. ).
However Xiong does not explicitly disclose a channel occupancy time (COT) 
OH discloses a channel occupancy time (COT) (Paragraph 0165, 0186, 0215 may change or adjust a pre-configured scheduling time resource domain according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing. Resource allocation to a specific terminal when compared to slot format indicator information equally transmitted to a plurality of terminals. Also, because a pre-configured scheduling time resource domain may be changed or adjusted according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include a channel occupancy time (COT)  as taught by Fan for reliability, to ensure that  a pre-configured scheduling time resource domain may be changed or adjusted according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing.. (See OH Paragraph 0203 ).


As per Claim 24 Xiong -OH teaches the non-transitory computer-readable medium of claim 23, wherein the one or more instructions further cause the UE to: adjust, within the portion of the resource selection window, the set of resources in which to transmit over the unlicensed sidelink channel to occupy different subchannels based at least in part on a frequency hopping pattern (Paragraph 0207, 0368 In some aspects, for 3 symbol PUSCH with frequency hopping, UCI is transmitted on the hop with 2-symbol duration. Further, UCI is mapped on the non-DM-RS symbol in the second hop. The mapping rule is the same as the UCI on PUSCH without frequency hopping.a base sequence hopping can be applied to randomize inter-cell interference. In particular, based sequence hopping can be initialized as a function of one or more of the following parameters: a slot index or an SC-FDE block index within one slot and/or a configurable ID.  ).

As per Claim 25 Xiong  teaches an apparatus for wireless communication, comprising: 
means for selecting, within a resource selection window(Paragraph 0058  0191, 0271 FIG. 33 illustrates sidelink sensing and resource selection windows for NR-V2X communications, in accordance with some aspects, when the RAR is not received or detected within a preconfigured or predefined time window ), a set of resources in which to transmit over an unlicensed sidelink channel (Paragraph 0540 – 0542, 0578 a UE may determine a rule of resource allocation for physical uplink control channels (PUCCHs) in time and frequency domain. Frequency domain resource allocation for PUCCH over NR-unlicensed spectrum. NR-PUCCH resource allocation to cope with LBT in unlicensed spectrum.);  
means for attempting a listen before talk (LBT) procedure to initiate a channel occupancy time (COT) in which to transmit over the unlicensed sidelink channel (Paragraph 0541 with LBT in unlicensed spectrum, include time/frequency domain PUCCH resource allocation scheme for reliability enhancement to cope with LBT in NR-unlicensed (NR-U) and details of signaling aspect related to PUCCH resource allocation for NR-U.);
means for adjusting, within at least a portion of the resource selection window (Paragraph 0058, 0191, 0388  FIG. 33 illustrates sidelink sensing and resource selection windows for NR-V2X communications.), the set of resources in which to transmit over the unlicensed sidelink channel to be contiguous in at least a time domain based at least in part on the LBT procedure succeeding (Paragraph 0094, 0444, 0510, 0557 Time Domain Resource Allocation for PUCCH Over NR-Unlicensed Spectrum. Once CCA is successful on one or more sub-channels, the UE may select one or more sub-channels for transmission.  a grant-free transmission can be included as an enhancement of NR when operating on unlicensed spectrum. The duration of the resource grid in the time domain may correspond to one slot in a radio frame); and 
means for transmitting, over the unlicensed sidelink channel, using the set of resources that are adjusted to be contiguous in at least the time domain (Paragraph 0541, 0578, 0582 time/frequency domain PUCCH resource allocation scheme for reliability enhancement to cope with LBT in NR-unlicensed (NR-U) and details of signaling aspect related to PUCCH resource allocation for NR-U).
However Xiong does not explicitly disclose a channel occupancy time (COT) 
OH discloses a channel occupancy time (COT) (Paragraph 0165, 0186, 0215 may change or adjust a pre-configured scheduling time resource domain according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing. Resource allocation to a specific terminal when compared to slot format indicator information equally transmitted to a plurality of terminals. Also, because a pre-configured scheduling time resource domain may be changed or adjusted according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include a channel occupancy time (COT)  as taught by Fan for reliability, to ensure that  a pre-configured scheduling time resource domain may be changed or adjusted according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing.. (See OH Paragraph 0203 ).


As per Claim 26 Xiong -OH teaches the apparatus of claim 25, further comprising: means for adjusting, within the portion of the resource selection window, the set of resources in which to transmit over the unlicensed sidelink channel to occupy a minimum number of subchannels that are contiguous in a frequency domain (Paragraph 0033 0094 FIG. 8 illustrates a comparison between orthogonal frequency division multiplexing (OFDM) and single carrier with frequency domain equalizer (SC-FDM) transmission schemes, in accordance with some aspects. Each resource block may comprise a collection of resource elements; in the frequency domain, this may, in some aspects, represent the smallest quantity of resources that currently can be allocated. There may be several different physical downlink channels that are conveyed using such resource blocks.. ).

As per Claim 27 Xiong -OH teaches the apparatus of claim 25, wherein one or more resources that are later in the time domain are adjusted to be contiguous in one or more of the time domain or a frequency domain with an earliest resource within the portion of the resource selection window (Paragraph 0033 0094 FIG. 8 illustrates a comparison between orthogonal frequency division multiplexing (OFDM) and single carrier with frequency domain equalizer (SC-FDM) transmission schemes, in accordance with some aspects. Each resource block may comprise a collection of resource elements; in the frequency domain, this may, in some aspects, represent the smallest quantity of resources that currently can be allocated. There may be several different physical downlink channels that are conveyed using such resource blocks.. ).

As per Claim 28 Xiong -OH teaches the apparatus of claim 25, wherein the means for adjusting the set of resources includes: means for determining a duration between a trigger indicating that the LBT procedure succeeded and an earliest resource in the portion of the resource selection window(Paragraph 0568, 0569, 0587a UE may choose a delayed starting symbol based on the LBT outcome, but keeps the ending symbol unchanged (i.e., the same ending symbol corresponding to an earlier starting symbol where the LBT failed) and apply puncturing of UCI to fit the PUCCH transmission within the PUCCH duration decided by the finally chosen starting and ending symbols. Furthermore, the number of PRBs for the UCI on PUCCH can be determined in accordance with the selected duration for PUCCH transmission. ); and means for moving the earliest resource in the portion of the resource selection window to an earlier symbol or slot based at least in part on the duration satisfying a threshold (Paragraph 0258, 0405, 0423 when single numerology is used but the transmission duration is less than 14 symbols. For instance, if a single transmission can occupy 2, 4, 7 symbols then every 2, 4 or 7 symbols there is an AGC symbol and AGC update rate is equal to every 2, 4, or 7 symbolsand priority level indication discovered from PSCCH/SCI reception; and A general rule to consider that particular sub-channel is clear is that measured energy metric during a given assessment time T is less than a given energy metric threshold).

As per Claim 29 Xiong -OH teaches the apparatus of claim 25, further comprising: means for transmitting, over the unlicensed sidelink channel, sidelink control information (SCI) that indicates non-shareable resources within the COT that are reserved for one or more initial transport block transmissions (Paragraph 0044, 0171, 0452 FIG. 19 illustrates legacy sidelink control information (L-SCI) and SCI information not used for channel access procedure (X-SCI) encoded as part of the same total SCI, in accordance with some aspects. a UE can do both small and large scale reservation to periodically reserve multiple resources. transport channels, multiplexing of MAC service data units (SDUs) from one or more logical channels onto transport blocks (TB) to be delivered to PHY via transport channels, de-multiplexing MAC SDUs to one or more logical channels from transport blocks (TB) delivered from the PHY via transport channels, multiplexing MAC SDUs onto TBs, scheduling information reporting, error correction through hybrid automatic repeat request (HARQ), and logical channel prioritization.. ).
However Xiong does not explicitly disclose a channel occupancy time (COT) 
OH discloses a channel occupancy time (COT) (Paragraph 0165, 0186, 0215 may change or adjust a pre-configured scheduling time resource domain according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing. Resource allocation to a specific terminal when compared to slot format indicator information equally transmitted to a plurality of terminals. Also, because a pre-configured scheduling time resource domain may be changed or adjusted according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include a channel occupancy time (COT)  as taught by Fan for reliability, to ensure that  a pre-configured scheduling time resource domain may be changed or adjusted according to a slot format indicator transmitted by the base station or the terminal, a transmission device connected to an unlicensed band through a channel access procedure may flexibly use its own channel occupancy time (COT) or may support user multiplexing.. (See OH Paragraph 0203 ).

As per Claim 30 Xiong -OH teaches the apparatus of claim 29, further comprising: means for adjusting, within the portion of the resource selection window, the set of resources in which to transmit over the unlicensed sidelink channel to occupy different subchannels based at least in part on a frequency hopping pattern (Paragraph 0207, 0368 In some aspects, for 3 symbol PUSCH with frequency hopping, UCI is transmitted on the hop with 2-symbol duration. Further, UCI is mapped on the non-DM-RS symbol in the second hop. The mapping rule is the same as the UCI on PUSCH without frequency hopping.a base sequence hopping can be applied to randomize inter-cell interference. In particular, based sequence hopping can be initialized as a function of one or more of the following parameters: a slot index or an SC-FDE block index within one slot and/or a configurable ID.  ).

Response to Argument(s)
Applicant's argument(s) filed on August 09, 2022  have been fully considered but they are not persuasive. 
All arguments are moot in view of the new ground of rejection.

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion

THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988571-272-3988[ 4 ].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468